      Case 2:20-cv-00388-TS Document 6 Filed 10/06/20 PageID.86 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 VICTOR BUCHI,

                        Plaintiff,                    MEMORANDUM DECISION
                                                      & DISMISSAL ORDER
 v.

 FNU BROWNING et al.,                                Case No. 2:20-CV-388-TS

                        Defendants.                  District Judge Ted Stewart




        Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2020), (ECF

No. 5), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2020), (ECF No. 4).

However, Plaintiff has not followed the Court's July 16, 2020 order, (id.), to file within thirty

days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” See id. § 1915(a)(2).

        Accordingly, IT IS ORDERED that--for failure to follow the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

               DATED this 6th day of October, 2020.

                                              BY THE COURT:



                                              JUDGE TED STEWART
                                              United States District Court
